United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ___________

                                 No. 96-3606
                                  ___________
Jeffrey White; Imogene White; Ray       *
White,                                  *
                                        *
              Plaintiffs -              *
Appellants,                             *
                                        *
     v.                                 *
                                        *
Lyle Minnick, individually and in       *
his capacity as the Sheriff of          *
Ringgold County, Iowa; Arlen            *
Hughes, individually and in his         *
capacity as the County Attorney         *   Appeal from the United States
of Ringgold County, Iowa; Highway       *   District Court for the
Patrol, State of Missouri;              *   Southern District of Iowa.
Ringgold County, Iowa;                  *
Unknown/Unnamed Defendants, sued        *
as “John Doe”, an unknown               *              [UNPUBLISHED]
Missouri Highway Patrol Officer;        *
Lawrence Waldauer, individually         *
and in his capacity as Worth            *
County, Missouri Sheriff; Worth         *
County Missouri Sheriff’s
Department; Lorace Waldeier,

              Defendants -
Appellees.


                                  ___________

                        Submitted: September 11, 1997
                       Filed:         December 12, 1997
                                  ___________
Before HANSEN, ROSS, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Jeffrey, Imogene, and Ray White brought a 42 U.S.C. § 1983 action
against the above-named defendants. In addition to federal civil rights
violations, the Whites alleged various violations of state law.      The
district court1 dismissed the action against the Missouri defendants and
later granted summary judgment for the remaining defendants. The Whites
contest both the dismissal and the grant of summary judgment.
Having carefully reviewed the record, we conclude that the trial court
committed no error, and we affirm. See 8th Cir. R. 47(B).

      A true copy.

              Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.

                                         -2-